Citation Nr: 0519382	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  03-04 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a right great toe 
disability.


REPRESENTATION

Veteran represented by:	Francis M. Jackson, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran had verified active military service from July 6 
to August 2, 1967, and verified periods of active duty for 
training (ADT) from April 18, to October 19, 1964, from June 
4, to June 19, 1965, and from July 29, to August 13, 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Togus, Maine Department of Veterans Affairs (VA) Regional 
Office (RO).

In August 2004, a hearing before the undersigned Acting 
Veterans Law Judge was held in Togus, Maine.  A transcript of 
this hearing is of record.

The Board notes that in an April 1996 rating decision, the RO 
denied service connection for low back disorder, and the 
veteran timely perfected an appeal as to that issue.  The 
matter of the veteran's claim for service connection for low 
back disorder is the subject of a separately docketed appeal 
before the Board and is addressed in a June 2005 decision by 
the Veterans Law Judge who conducted the June 2000 
videoconference hearing on the matter. 


FINDING OF FACT

The veteran currently has no disability of his right great 
toe.


CONCLUSION OF LAW

Right great toe disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 101(24), 1110 (West 2002); 
38 C.F.R. §§ 3.6(a), 3.303 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
the regulations implementing it are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the his possession that pertains to the claim.  

The Board notes that the U.S. Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice  to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process. "  Id. at 120.

With respect to the claim for service connection for right 
great toe disability, the record reflects that through May 
and November 2001 letters from the RO, the veteran has been 
informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  Although VA did not specifically inform the 
veteran that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should either submit such evidence or 
provide the RO with the information necessary for the RO to 
obtain such evidence.  The veteran was given ample time to 
respond.  Thereafter, the RO adjudicated the veteran's claim 
by rating decision dated in March 2002.  Therefore, the Board 
is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  The 
veteran has not identified any outstanding evidence or 
information that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence or 
information.  Although the veteran has not been afforded a VA 
examination to determine the nature and etiology of any 
current right great toe disability, as explained later in 
this decision, the Board has determined that such an 
examination is not required to comply with the VCAA or the 
implementing regulations.  

Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.  

Accordingly, the Board will address the merits of the 
veteran's claim.

Factual Background

The veteran had verified active military service from July 6 
to August 2, 1967, and verified periods of ADT from April 18, 
to October 19, 1964, from June 4, to June 19, 1965, and from 
July 29, to August 13, 1966.  The veteran's service medical 
records do not indicate treatment for a great right toe 
condition.  His service medical records did indicate that on 
September 4, 1964 he sprained his great left toe.  He was 
placed on light duty for three days.  The veteran's September 
1964 separation examination notes that he "stubbed toe basic 
training persistent pain."  Examination of the feet was 
within normal limits.  The veteran's July 1967 medical board 
separation examination is negative for complaints or findings 
of right great toe disability.  

Private treatment records, including records obtained from 
the Social Security Administration, dated from 1968 to 2002 
are negative for complaints or findings of right great toe 
disability.  

VA outpatient treatment records from the Togus VA Medical 
Center (VAMC) dated from 1996 to 2002 are negative for 
complaints or findings related to right great toe disability.  

During an August 2004 videoconference hearing, the veteran 
testified that he has had a bunion on his right big toe since 
he was in service.  He indicated that he hurt his toe when he 
performed night maneuvers and sought treatment for the pain 
while in service.  He reported that the medical center 
diagnosed his symptoms as a bruise.  He indicated that he 
last sought treatment for his toe two to three years before 
the hearing at the Togus VAMC.  He complained that his toe 
became inflamed and swollen, and that he walked with a limp.  

The veteran has not responded to the RO's requests for 
medical evidence of post-service medical treatment.



Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease initially diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 
3.1(d).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of ADT during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in the line of duty; and (3) 
any period of inactive duty for training (INACDUTRA) during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such have 
resulted in a disability.  38 U.S.C.A. § 1110.  Hence, in the 
absence of proof of a present disability (and, if so, of a 
nexus between that disability and service), there can be no 
valid claim for service connection.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The United States Court of Appeals for Veterans 
Claims has consistently held that, under the law cited above, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service. "  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran claims that he is entitled to service connection 
for right great toe disability.  Although the veteran did 
complain of and receive treatment for left great toe pain on 
one occasion while in service (in September 1964), service 
medical records do not show that a chronic great toe disorder 
(right or left) was found on that occasion or thereafter.  
Moreover, the veteran's feet were found to be normal on the 
examination for discharge and there is no post-service 
medical of right great toe disability.  Accordingly, service 
connection is not in order for this claimed disability.  In 
reaching this conclusion, the Board has considered the 
benefit of the doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.

The Board has considered whether a remand of this issue is 
appropriate so the RO can provide the veteran with a VA 
examination in order to determine whether he in fact has 
right great toe disability.  Although the VCAA calls for the 
Secretary to provide a medical examination when such an 
examination is  necessary to make a decision on the claim, 
the Act specifically indicates that an examination is deemed 
"necessary" only if the evidence of record (lay or medical) 
includes competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and that the disability or symptoms may be 
associated with the claimant's active military service.  In 
this case, service medical records are negative for right 
great toe problems; furthermore, the veteran's feet were 
found to be normal on examination for separation.  The record 
does not contain competent evidence that the veteran has a 
current disability, or persistent or recurrent symptoms of 
disability; and that the disability or symptoms may be 
associated with the claimant's active military service.  
Therefore, the Board has determined that a remand in order to 
provide the veteran with a VA examination is not warranted.  


ORDER

Entitlement to service connection for right great toe 
disability is denied.  



	                        
____________________________________________
	K. R. FLETCHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


